Title: From Thomas Jefferson to André Limozin, 13 June 1786
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris June 13. 1786.

On receipt of your letter of May 21. I gave the notice you desired to Mr. Walpole, who, I doubt not, has written you on the subject. I thank you for your care of the trunks and box of books, as well as for your information that the ship Clementine will sail shortly for Norfolk in Virginia. In consequence of this I have sent by the Diligence d’eau a box containing a model in plaister for the Capitol of Virginia. It is addressed to the care of Mr. Garvey at Rouen, and of yourself at Havre. I will pray you to send it to Norfolk, with orders for it to be forwarded to Richmond, together with the inclosed letter. I have directed on the box that it shall be managed with the greatest care, as the model is equally precious and tender. I had the honour of inclosing you May 31. a regulation on the subject of tobacco and have that of being with much respect Sir Your most obedient humble Servt.,

Th: Jefferson

